PER CURIAM:
John C. Patterson challenges on appeal the district court’s denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Specifically, he argues that although he qualified as a career offender, he was not sentenced as a career offender, and thus he is eligible for a sentencing reduction under Amendment 750 of the United States Sentencing Guidelines. We find his argument unpersuasive because the application of Amendment 750 would not lower his sentencing range.
Patterson also contends that Freeman v. United States, — U.S. -, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011), abrogated our decision in United States v. Moore, 541 F.3d 1323 (11th Cir.2008). As Patterson concedes, however, this argument is foreclosed by our decision in United States v. Lawson, 686 F.3d 1317 (11th Cir.), cert. denied, — U.S. -, 133 S.Ct. 568, 184 L.Ed.2d 371 (2012).
AFFIRMED.